     Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 1 of 17

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2 · KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
 3   WILLIAM H. DOWNER, State Bar No. 257644
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6120
 6    Fax: (916) 324-5567           .
      E-mail: William.Downer@doj.ca.gov
 7 Attorneys for Defendants Scott Lunardi, Kyle Foster,
     and Robert J Jones
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13    TIMOTHY LARIOS,                                               2: 15-cv-02451-MCE-CMK
14                                                 Plaintiff,       REQUEST FOR JUDICIAL NOTICE IN
                                                                    SUPPORT OF DEFENDANTS' MOTION
15                     v.                                           FOR SUMMARY JUDGMENT, OR IN
                                                                    THE ALTERNATIVE, MOTION FOR
16                                                                  SUMMARY ADJUDICATION
      SCOTT LUNARDI, ET AL.,
17                                                              Date:            December 19, 2019
                                               Defendants.      Time:            2:00 p.m.
18                                                              Courtroom:       7
                                                                Judge:           Hon. Morrison C. England, Jr.
19
     ________________                                           Trial Date:
                                                            __. Action Filed:
                                                                                 None Set
                                                                                 November 24, 2015
20
21           DE:FENDANTS REQUEST THE COURT TO TAKE JUDICIAL NOTICE OF THE

22    FOLLOWING DOCUMENTS:

23           1. A true and correct copy of "Order" in Manasco v. Bd. of Police Comm 'rs, No. 4: 1 l-CV-

24    00557-CDP, at *4-7 (E.D. Mo. Apr. 1, 2011), which can be located on the Internet at:

25    http://www.aele.org/manasco.pdf, is attached as Defendants' Exhibit 47.

26           2. A true and correct copy of a Reporter's Transcript of Proceedings in the Superior Court

27    of the State of California, in and for the County of Shasta, in People of the State of California v.

28
                                                                1
        Defs.' Req. for Judicial Notice in Support of Mot. for Summary Judgment, or in the Alternative, Mot. for Summary
                                                                             Adjudication (2: I 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 2 of 17

 1    Robin Carl Rudolph and Nathan John Santana, No. 13F7922, S~ptember 17, 2014, attached as

 2    Defendants' Exhibit 43.

 3           The Court may take judicial notice of both of these exhibits under Rule 201 (b) of the

 4    Federal Rules of Evidence. Under Federal Rule of Evidence 20l(b), a "judicially noticed fact

 5    must be one not subject to reasonable dispute in that it is either (1) generally known within the

 6    territorial jurisdiction of the trial court, or (2) capable of accurate and ready determination by

 7    resort to sources whose accuracy cannot reasonably be questioned." Fed. R. Evid. 20l(b). A court

 8    may properly take judicial notice of matters in the public record. See Lee v. City of Los Angeles,

 9    250 F.3d 668, 688-89 (9th Cir. 2001). Further, a court "must take judicial notice if a party

10    requests it and the court is supplied with the necessary information." See Fed. R. Evid. 201(c)(2);

11    In re Jcenhower, 755 F.3d 1130, 1142 (9th Cir. 2014). A federal court may take notice of

12    proceedings in other courts, both within and without the federal judicial system, if those

13    proceedings have· a direct relation to matters at issue. United States ex rel. Robinson Rancheria

14    Citizens Council v. Boreno, Inc., 971 F.2d 244,248 (9th Cir. 199.2); accordCorzine v. Baker; No.

15    14-15242, 2016 WL 1169800, at *2 (9th Cir. Mar. 25, 2016). Information publicly available on

16    the Internet is also subject to judicial notice, if the evidentiary standard contemplated by Rule 201

17    is otherwise met. See e.g., Von.Saher v. Norton Simon Museum ofArt at Pasadena, 592 F.3d

18    954, 960 (~th Cir. 2010) (providing that courts may take judicial notice of publications introduced

19    to indicate what was in the public realm at the time, not whether the contents of those articles

20    were in fact true).

21           Here, both the decision in Manasco v. Board of Police Commissioners (Defendants' Exhibit

22    47) and the Reporter's Transcript _of a September 17, 2014 hearing in the Shasta County Superior

23    Court (Defendants' Exhibit 43)_ are subject to judicial notice because they are court proceedings

24    that are not subject to reasonable dispute. In addition the Mansaco decision is a public record

25    available from reliable sources on th~ Internet. In re Countrywide Fin. Corp. Mortg.-Backed Sec.

26    Litig., 966 F.Supp.2d 1018, 1024 n. 4 (C.D.Cal.2013). Accordingly,judicial notice of both of

27    these items is warranted.

28
                                                              2
        Defs.' Req. for Judicial Notice in Support of Mot. for Summary Judgment, or in the Alternative, Mot. for Summary
                                                                             Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 3 of 17

 1    Dated: October 7, 2019                                       Respectfully submitted,

 2                                                                 XAVIER BECERRA
                                                                   Attorney General of California
 3                                                                 KRISTIN M. DAILY
                                                                   Supervising Deputy Attorney General
 4

 5                                                                    Isl WILLIAM H. DOWNER
 6
                                                                   WILLIAM H. DOWNER
 7                                                                Deputy Attorney General
                                                                  Attorneys.for Defendants
 8    SA2015303210
      14168794
 9
10

11

12

13
14

15
16
17
18

19

20

21

22
23

24

25

26
27
28
                                                              3
        Defs.' Req. for Judicial Notice in Support of Mot. for Summary Judgment, or in the Alternative, Mot. for Summary
                                                                             Adjudication (2: 15-cv-02451-MCE-CMK)
Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 4 of 17




         DEFENDANTS' EXHIBIT 47
 Case: 4:11-cv-00557-UNA Doc.#: 40           Filed: 04/01/11   Page: 1 of 8 PagelD #: 195
     Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 5 of 17


                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

NICHOLAS MANASCO, ET AL.,                      )
                                               )
              Plaintiffs,                      )
                                               )
       vs.                                     )   Case No. 4:11-CV-00557-CDP
                                               )
BOARD OF POLICE COMMISSIONERS, )
ET AL.,                        )
                               )
         Defendants.           )


                                          ORDER

       Pending before the Court are requests for a temporary restraining order and injunctive

relief filed by Plaintiffs Nicholas Manasco, Thomas Favazza, Stephen Schroeder, and Curtis

Burgdorf (collectively, ''Plaintiffs") [Doc. # 16], and by Amber Burgdorf and Andrea

Manasco (collectively, "Intervenors") [Doc. # 17]. Plaintiffs are police officers employed

by the St. Louis Metropolitan Police Department ("Police Department") who ask that the

Court enjoin Defendants from enforcing a Police Department order that compels them to

produce personal cellular phone records. Intervenors are the spouses of two of the Plaintiffs.

For the following reasons, the motion_is granted in part and denied in part.

I.     Background and Facts

       On or about March 8, 2011, Carlos Boles was killed by police officers and marshals

after Mr. Boles shot and killed Federal Marshal John Perry. After the shooting, Officer

Manasco took a photograph of Mr. Boles using his personal cell phone and sent the image

                                              1
 Case: 4:11-cv-00557-UNA Doc.#: 40           Filed: 04/01/11   Page: 2 of 8 PagelD #: 196
    Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 6 of 17


to Officer Favazza, who viewed it and forwarded it to Officer Burgdorf, who viewed it and

forwarded it to Officer Schroeder .. Officer Schroeder then sent the picture to at least one

person outside the Police Department.       The Internal Affairs Division of the Police

Department ("IAD") learned of the taking and sending of the photograph when a third party

received the photograph and informed IAD. Although Plaintiffs have admitted to either

taking and sending the photograph or receiving or forwarding the photograph, Plaintiffs

cannot recall to whom the picture might have been sent. As a result, IAD asked the Plaintiffs

to turn over their cell phone records for review by IAD. Plaintiffs refused. Plaintiffs were

then ordered to turn them over. Specifically, Sergeant William Brown ofIAD issued a direct

order that Plaintiffs

       produce the detailed telephone record, which indicates all texting and
       messaging information, to include the pictures or images that were sent and
       received from [the officer's personal mobile phone number], between March
       8, 2011, 12 AM, thru March 18, 2011, 12 AM. The phone records will [be]
       hand delivered to me, in it's [sic] entirety, with no missing information ....
       Failure to Follow a Direct Order of a superior officer ... is a violation of
       Police Manual 7.004 C-3-E, which carries a possible discipline ofReprimand
       to Dismissal.

[Doc. # 16-1, 16-2, 16-3, 16-4 (Petitioner's Exhibits lA, lB, lC, 1D)]. The purpose of

IAD's investigation is to determine how the photograph was disseminated and to whom;

particularly, because the photograph was ultimately transmitted to Mr. Boles's family

members and various media outlets.

       The personal cellular phones used by Officers Manasco and Favazza are alleged to

be serviced by plans solely in the names of their spouses. The cellular phone service plans


                                             2
 Case: 4:11-cv-00557-UNA Doc.#: 40            Filed: 04/01/11   Page: 3 of 8 PagelD #: 197
      Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 7 of 17


used by Officers Schroeder and Burgdorf are alleged to be jointly owned by each officer and

his spouse respectively. As a result, all Plaintiffs contend that they have no control over

their cell phone records because their wives won't agree to release the records to the

Plaintiffs. However, neither Plaintiffs nor their wives appeared to testify at the preliminary

injunction · hearing.     Instead, they submitted affidavits which precluded any cross

examination. The Court does not find the affidavits persuasive. First, the affiants were not

subject to cross examination. Second, the substance of the affidavit is not consistent with the

normal expectation that a spouse would have access to telephone records for the phone that

the spouse routinely uses, regardless of how the account was titled.

        After being ordered by Sergeant Brown to produce their cell phone records, Plaintiffs

brought this action to prevent the execution ofIAD's order. They assert that IAD does not

have the authority to issue its order because it amounts to an unlawful search and seizure of

Plaintiffs' and their spouses' records, in violation of the Fourth Amendment.

II.     Discussion

        A.     Standing

        The Police Commission has now conceded that the Plaintiffs have standing to pursue

their Fourth Amendment claims. As represented by Plaintiffs, they had control over their

phones at all relevant times. The officers' spouses do not exert control over how the officers'

phones are used. Thus, Plaintiffs have a protectable interest in the cell phone and cell phone

records. There is simply no credible evidence that the Plaintiffs have not regularly had

access to their phone records regardless of how telephone service is purchased by the family.

                                              3
 Case: 4:11-cv-00557-UNA Doc.#: 40              Filed: 04/01/11    Page: 4 of 8 PagelD #: 198
       Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 8 of 17


         B.     Fourth Amendment

         The Fourth Amendment states: "The right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated

.... " When applied to actions by a government employer such as the Police Department,

a plurality of the Supreme Court has laid out a two-step inquiry: (1) whether the employee

had a reasonable expectation of privacy given the "operational realities" of the workplace;

and (2) if there is a legitimate expectation of privacy, the employer's intrusion for

investigation of work-related misconduct must be 'judged by the standard ofreasonableness

under all the circumstances." O'Connor v. Ortega, 480 U.S. 709, 725-26 (1987).
                                                                                   I



         The Court will assume without deciding that Plaintiffs have an expectation of privacy

in their communications on their personal cell phones. They also have an expectation of

privacy in their cell phone records.

         Intervenors' expectation of privacy, if any, is substantially diminished by the fact that

the Plaintiffs' cell phone numbers were largely, if not exclusively, dedicated to the Plaintiffs'

use and it was the Plaintiffs who largely, if not exclusively, controlled the cell phones.
   I




Having given the cell phone to a third party, the Intervenors could not reasonably expect any

Fourth Amendment interest separate and distinct from their husbands to whom they gave the

property. The Court has also found, contrary to the Plaintiffs' contention, that Plaintiffs do

have access to their phone records. Therefore, the proper analysis here is whether the Police

Department's order was reasonable as to the Plaintiffs given all the circumstances.

         The Court finds that production of Plaintiffs' personal cell phone records of text

                                                 4
 Case: 4:11-cv-00557-UNA Doc.#: 40            Filed: 04/01/11   Page: 5 of 8 PagelD #: 199
    Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 9 of 17


messages with image attachments between March 8, 2011 and March 18, 2011, is not an

unreasonable intrusion on Plaintiffs' expectation of privacy. Plaintiffs used their personal

cell phones to send or receive unauthorized work-related information-Mr. Bole's image-and

therefore were on notice that they and any devices in their control that perpetuated work-

related misconduct, would be subject to investigation. The Plaintiffs were aware that the

photograph of Mr.Boles was unauthorized and that taking or sharing evidence from a crime

scene was a violation of Police Department policy.

       The Supreme Court's holding in Quon is distinguishable from the facts before this

Court. Quon concerned whether the Ontario Police Department committed an unlawful

search and seizure when it reviewed text message records of a pager it issued to Quon. Any

legitimate expectation of privacy Q1,1on may have had in the messages he sent from his pager

was mitigated by the fact that Quon was clearly informed that pager messages on a

government issued device were subject to auditing by Quon's employer. Thus, Quon

involved private communication on a government-issued device with notice. Plaintiffs argue

that because their cell phones were private and there was no notice that their cell phones

would be audited, it is unreasonable for the Police Department to order their cell phone

records to be produced. The Court is not persuaded by this argument because Plaintiffs used

their cell phones to violate police policy.

       There clearly was a need for the Police Department to determine which officers

transmitted the picture of Boles and to whom the pictures were sent. As testified, the taking

and transmission of the picture is a violation of Police Department policy. The Plaintiffs

                                              5
 Case: 4:11-cv-00557-UNA Doc.#: 40            Filed: 04/01/11    Page: 6 of 8 PagelD #: 200
   Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 10 of 17


answered some questions Goncerning the photograph but were unable to remember everyone

to whom the picture was sent. By reviewing the Plaintiffs' phone records with the Plaintiffs,

IAD hoped to refresh Plaintiffs' recollection of how many transmissions of the picture had

been made and to whom. This would in turn assist IAD to learn whether other officers were

involved in distributing the photo. An IAD officer testified at the hearing that a fifth officer

had cooperated with IAD and had produced his phone records. With that information, IAD

had been able to identify Plaintiffs' involvement in the taking and transmission of the photo.

By reviewing Plaintiffs' phone records with Plaintiffs, IAD expects to confirm whether

Plaintiffs have been truthful and whether other officers also violated Police Department

policy. The investigation is ongoing and no decision has yet be.en made about whether

discipline should be imposed against anyone and if so, how much discipline is appropriate.

       While it is Plaintiffs' private cell phone records that have been ordered produced, their

cell phones are regularly used for police business. More importantly, the Plaintiffs all agree

that their cell phones were used to either take or transmit pictures from a crime scene, a

violation of Police Department policy. This is not a case where· the police are trying       tb

determine whether a private cell phone was used in violation of Police Department policy.

It is known that the cell phones in question were an instrumentality of misconduct and that

the only reason that the Plaintiffs were in a position to take and transmit the pictures was

because they were police officers.

       Here, any legitimate expectation of privacy of Plaintiffs' was tempered by their

transmission of work-related information using their personal cell phones. Work-related

                                               6
 Case: 4:11-cv-00557-UNA Doc.·#: 40           Filed: 04/01/11    Page: 7 of 8 PagelD #: 201
      Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 11 of 17


information is not private but is a concern of the employer. While the Police Department has

not issued a specific directive indicating that personal cell phone usage may be subject to

review to the extent the phone is used for work-related purposes, the Plaintiffs were put on

notice that work-related misconduct, and the manner in which it is perpetrated, is subject to

investigation. IAD's current investigation pertains specifically to a relevant, narrow time

frame where the transmission ofMr. Boles's photograph-which is work-related information

that is the subject of officer misconduct-took place. Its dissemination among the Police

Department's employees and potentially the public is of direct concern to the Police

Department. As the Supreme Court concluded in Quon, the IAD' s request is "motivated by

a legitimate work-related purpose," and is "not excessive in scope" in light of its purpose,

and is therefore reasonable. See Quon, 130 S. Ct. at 2632-33.

        When determining if a preliminary injunction should issue, the most important factor

the Court must weigh is the movant's probability of success on the merits. See Shrink Mo.

Gov't PAC v. Adams, 151 F.3d 763, 764 (8th Cir. 1998); Dataphase Sys., Inc. v. CL Sys.,

Inc., 640 F.2d 109 (8th Cir. 1981). As discussed, the Court finds that Plaintiffs will not

succeed on the merits of their claim relevant to text messages with image attachments sent

by them during the relevant period. However, as to the other information requested by the

Police Department, the Court is uncertain as to Plaintiffs' success on the merits and therefore,

the balance of harm favors the Plaintiffs.

II.     Conclusion

        For the foregoing reasons, the Court finds that production of Plaintiffs' phone records

                                               7
 Case: 4:11-cv-00557-UNA Doc.#: 40           Filed: 04/01/11   Page: 8 of 8 PagelD #: 202
   Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 12 of 17


of text messages with image attachments that were sent by Plaintiffs between March 8, 2011

and March 18, 2011, as compelled by the IAD's order, is reasonable and does not violate

Plaintiffs' Fourth Amendment rights. Therefore, the Court denies Plaintiffs' and Intervenors'

TRO and injunctive requests as to these records. In all other respects the preliminary

injunction is GRANTED.

                                                 s/ Nanette K. Laughrey
                                                 NANETTE K. LAUGHREY
                                                 United States District Judge
Dated: April l, 2011
St. Louis, Missouri




                                             8
Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 13 of 17




         DEFENDANTS' EXHIBIT 43
Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 14 of 17


             IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      IN AND FOR THE COUNTY OF SHASTA
                 Hon. ANTHONY A. ANDERSON, Assigned Judge
                                  - - oOo - -

      THE PEOPLE OF THE STATE
      OF CALI'FORNIA,

                          . Plaintiff,

                           vs.                      No. 13 F 7922

      ROBIN CARL RUDOLPH and
      NATHAN JOHN SANTANA,


     ---------------- I
                           Defendants.
                                                         ORIGINAL
                                  - - oOo - -

                    REPORTER'S TRANSCRIPT OF PROCEEDINGS
                                  - - oOo - -

                                  Redding,      ·
                          jhasta County, California
                              SEPTEMBER 17, 2014

                                  APPEARANCES:

           FOR THE PEOPLE:
                   Shasta County District Attorney
                   1525 Court Street
                   Redding, CA 96001
                   BY: LAURA SMITH, Deputy District Attorney
           FOR THE DEFENDANT:
                    RICHARD MAXION, Attorney-at-Law
                    1650 Oregon St. Suite 214
                    Redding, CA 96001




                      PAULINE C. ROBERTSON, CSR #4736
 Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 15 of 17        1

 1                              P R O C E E D I N G S
 2                              SEPTEMBER 17, 2014
 3             Before HON. ANTHONY A. ANDERSON, Judge Assigned
 4                                     - - oOo
 5                THE COURT:    Mr. Maxion, you do have a matter on
 6    calendar~    However,. my understanding is you represent one
 7    co-defendant; Mr. Kucera has one of the others?
 8                MR. MAXION:    I can appear especially for Mr. Kucera,
 9    Your Honor, if the Court would allow me.          And they're
10   co-defendants now, .but after today's proceeding they wouldn't
11   be co-defendants any more.         So technically we don't even need
12   Mr. Kucera.
13                THE COURT: The name of your ciieni?
14                MR. MAXIO_N: Rudolph. First name, Robin.            He is
15   present out of custody.       And this is Mr. Santana.
16                THE COURT:    Okay.    Now, you represent Mr. Rudolph.
17   Mr. Kucera represents Santana.          And Mr. Kucera understands that
18   you're making a special appearance on his-behalf?
19            MR. MAXION:        Yes, Your Honor.    And I think the People
20   have a motion.
21                MS. SMITH:    Your Honor, if the defense stipulates
22   that the marijuana .and concentrated cannabis that had been
23   seized during the service of the search warrant at
24   Mr. Santana's home can be forfeited and destroyed, the People
25   would be moving to dismiss the felony case against both
26   defendants.
27                THE COURT:    Against both?
28                MS. SMITH:    Yes,
29             MR. MAXION: Yes, and both defendants are willing to
30   stipulate to that, _Your Honor.
31                THE COURT:    So, my understanding is that any
32   controlled substances -- I should say, I'll say illegal
33   controlled substances that were seized in the search warrant,
34   executed by --
35                MS. SMITH:     I believe the Shasta county interagency


                       PAULINE C. ROBERTSON, CSR #4736
 Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 16 of 17       2


 1    narcotics task force.
 2               THE COURT:    Mr. Maxion, is that your understanding as
 3    well?
 4              MR. MAXION: Yes, Your Honor.
 5              MS. SMITH: That was done on the 12th day of
 6    November, 2013 -- or well, yes.
 7              THE COURT: Adding that information, that those
 8   illegal control substances will be destroyed. In return, the
 9   felony counts against both Mr. Santana and Mr. Rudolph will be
10   dismissed.
11              MS. SMITH: In 13 F 7922.
12              THE COURT: That's correct.         13· F 7922.   Does that
13    leave charges for Mr. Santana?
14             MS. SMITH: Mr. Santana then I believe has no pending
15   charges, unless he has any violations of probation based on
16   that conduct. However, my understanding, after speaking to
17   another attorney in our office, is that there is a misdemeanor
18   case that is not currently with the court, but should be within
19   the next few weeks. So we would like to set an arraignment
20   date for that new case.
21             MR. MAXION: That's fine, Your Honor.
22             THE COURT: That makes sense. And you said it's a
23   misdemeanor case?
24               MS. SMITH:    Yes.
25               THE COURT:    Madam Clerk, it's set arraignment on that
26   misdemeanor for Mr. Santana, give him a date?
27             THE CLERK: Well, what, two weeks?
28             MS. SMITH: Two weeks would be fine.
29             THE CLERK: October 6th at 8: 30.
30             MR. MAXION: October 6th?
31             THE CLERK: Misdemeanor, Department 10.
32             THE COURT: October 6th, 8:30, Department 10. I'll
33   order Mr. Santana to appear on that date and time on that case.
34   Now, evidently is going to be a new filing, is that correct?
35             MS. SMITH: I believe so.

                       PAULINE C. ROBERTSON, CSR #4736
Case 2:15-cv-02451-JAM-DMC Document 42-4 Filed 10/07/19 Page 17 of 17


                CERTIFICATE OF CERTIFIED SHORTHAND REPORTER

              I, PAULINE C. ROBERTSON, hereby certify that I am a
    Certified Shorthand Reporter of the State of California, in and
    for the County of Shasta, and that I took down verbatim in
    stenographic writing all of the testimony·given and all of the
    proceedings had in the above-entitled matter fully, truly, and
    correctly, according to the best of my ability.
              That my said stenographic writing contains a full,
    true, and correct record of all said testimony and proceedings;
    that I have caused my stenographic writing to be transcribed
    into typewriting; and that the foregoing pages constitute my
    said transcription of all such stenographic writing; and that
    the same is a full,. true, accurate, and v~rbatim statement of
    all such testimony and proceedings.


                           DATED:   OCTOBER 21, 2014




                           PAULINE C. ROBERTSON, CSR No. 4736




                      PAULINE C. ROBERTSON, CSR #4736
